Exhibit 99.1 QUALSTAR REPORTS FISCAL 2 QUALSTAR DRAMATICALLY NARROWS ITS LOSS AND IMPROVES GROSS MARGINS UNDER THE NEW MANAGEMENT LEADERSHIP SINCE JULY 2013 SIMI VALLEY, Calif., February 13, 2014 — Qualstar ® Corporation (Nasdaq: QBAK), a manufacturer of data storage solutions and high-efficiency power supplies, today reported financial results for its second fiscal quarter ended December 31, 2013. Substantial improvement on a sequential basis (Second quarter 2014 vs. First quarter 2014) ● Revenue increased 57% to $3.4 million from $2.2 million in the first quarter 2014 ● Storage revenues increased 29% to $1.6 million from $1.2 million and Power Supply revenues increased 93% to $1.8 million from $953,000 ● Gross margin increased 22.9% to 43.9% from 21.0% ● Total operating expenses decreased $1.2 million or 41% to $1.8 million from $3.0 million ● Restructuring expenses increased to $26,000 from $0. ● Net loss was $251,000 or ($.02) per basic and diluted share compared to net loss of $2.5 million or ($.21) per basic and diluted share, a 91% decrease Results for the Three Months Ended December 31, 2013 vs 2012 ● Revenue remained comparable at $3.4 million ● Gross margin increased 6.1% to 43.9% from 37.8% ● Total operating expenses decreased 29.5% to $1.7 million from $2.5 million, excluding restructuring expenses ● Restructuring expenses decreased 95% to $26,000 from $511,000 ● Net loss was $251,000 or ($.02) per basic and diluted share vs $1.7 million or ($.14) per basic and diluted share, an 85% decrease Results for the Six Months Ended December 31, 2013 vs 2012 ● Revenues decreased 17.3% to $5.6 million from $6.8 million, for the first six months 2014 ● Gross margin increased 2.5% to 35.0% from 32.5% ● Total operating expenses increased 7.7% to $4.7 million from $4.4 million, excluding restructuring expenses ● Restructuring expenses decreased 98% to $26,000 from $1.4 million ● Net loss was $2.8 million or ($.23) per basic and diluted share vs $3.6 million or ($.30) per basic and diluted share, a 23% decrease Cash, cash equivalents and marketable securities were $10.4 million at December 31, 2013, down $3.4 million from $13.8 million at June 30, 2013. The decrease in cash is primarily from bringing inventory back in-house from our outsourced manufacturing contractor , severance as we reduce headcount and operating losses . Commenting on the Company’s business results, Steven N. Bronson, CEO and President of Qualstar, said, “I am extremely pleased with the progress we made in less than six months. Fiscal second quarter bottom line was the best in over two years (since quarter ending September 30, 2011). We still have substantial work ahead of us but I am confident that we are on the right track.” Mr. Bronson went on to say, “We continue to be highly focused on driving revenue growth and aligning our cost structure towards profitability. We terminated our contract with Benchmark Electronics Manufacturing Solutions, Inc. (the successor to CTS Electronics Manufacturing Solutions, Inc.). This transition will assist us in managing our inventory and the product requirements of our customers in a more effective manner. We are continuing to address our sales and engineering needs to support our future growth. In the past few months, we have laid the ground work to expand our international presence in Asia and Europe for both business units.” About Qualstar Corporation Qualstar, founded in 1984, is a diversified electronics manufacturer specializing in data storage and power supplies. Qualstar is a leading provider of high efficiency and high density power supplies marketed under the N2Power TM brand, and of data storage systems marketed under the Qualstar TM brand. Our N2Power power supply productsprovide compact and efficient power conversion for a wide variety of industries and applications including, but not limited to telecom, networking, broadcast, industrial, lighting, gaming and test equipment. Our Qualstar data storage products are used to provide highly scalable and reliable solutions to store and retrieve very large quantities of electronic data. Qualstar’s products are known throughout the world for high quality and Simply Reliable
